DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2021 and 7/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“a plurality of stepped surfaces” in claims 5 and 12 (note that plurality of fins are shown in Figs. 13 and 14, but stepped surfaces, i.e. flight of stairs, is never mentioned in the original specification not explicitly pointed out in the drawing) 
“an activation signal at the processor from an ignition input of the vehicle” in claim 15,
“receiving an input deactivation signal at the processor from the ignition input of the vehicle” in claim 16
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
“a plurality of stepped surfaces” in claims 5 and 12.  Note that “stepped surfaces” are interpreted to be similar to flight of stairs, but this is not shown in the drawing and in the original specification.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11-15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,931,325 in view of Suman et al. (US 6,028,537; hereinafter “Suman”). U.S. Patent No. 10,931,325 discloses everything except a sleep sense command configured to activate the antenna assembly from a low power sleep mode when an ignition input of the vehicle is received by the antenna assembly or when a vehicle device USB port voltage is received by the antenna assembly. However, Suman discloses a sleep sense command (power from ignition turned on) configured to activate an antenna assembly (22) from a low power sleep mode when an ignition input of a vehicle is received by the antenna assembly (col. 57, ln. 59-col. 58, ln. 10: “…transceiver wake-up system… antenna 22… a sleep mode is entered when microprocessor 26 determines that the vehicle ignition has been turned off…”; note sleep mode is the same as low power sleep mode…; see Fig. 3; also note that based on the specification, it is implied that when ignition is on, the antenna assembly is not in low power sleep mode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sleep sense command configured to activate the antenna assembly from a low power sleep mode when an ignition input of the vehicle is received by the antenna assembly or when a vehicle device USB port voltage is received by the antenna assembly in U.S. Patent 10,931,325, as taught by Suman, in order to conserve energy when the ignition is off, and wake-up the antenna assembly when the ignition is on.
Claims 1, 2, 4-9, 11-15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,511,086 in view of Suman et al. (US 6,028,537; hereinafter “Suman”). U.S. Patent No. 10,511,086 discloses everything except a sleep sense command configured to activate the antenna assembly from a low power sleep mode when an ignition input of the vehicle is received by the antenna assembly or when a vehicle device USB port voltage is received by the antenna assembly. However, Suman discloses a sleep sense command (power from ignition turned on) configured to activate an antenna assembly (22) from a low power sleep mode when an ignition input of a vehicle is received by the antenna assembly (col. 57, ln. 59-col. 58, ln. 10: “…transceiver wake-up system… antenna 22… a sleep mode is entered when microprocessor 26 determines that the vehicle ignition has been turned off…”; note sleep mode is the same as low power sleep mode…; see Fig. 3; also note that based on the specification, it is implied that when ignition is on, the antenna assembly is not in low power sleep mode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sleep sense command configured to activate the antenna assembly from a low power sleep mode when an ignition input of the vehicle is received by the antenna assembly or when a vehicle device USB port voltage is received by the antenna assembly in U.S. Patent 10,511,086, as taught by Suman, in order to conserve energy when the ignition is off, and wake-up the antenna assembly when the ignition is on.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the vehicle device is a vehicle internal router”. It’s not clear if claim 3 intend to mean that that if selecting “a USB port voltage of a vehicle device is received by the antenna assembly” from claim 1, then the vehicle device is further defined to be a vehicle internal router. Clarification is required. In order to examine this application, examiner will assume that selection when “a USB port voltage of a vehicle device is received by the antenna assembly” is required in claim 3. 
Claim 10 has similar issue as claim 3.

Claims 7 and 14 recite the limitation "the sleep sense input".  There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will assume applicant meant “the sleep sense command” instead.
Claim 15 recites “the processor”. There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will assume applicant meant “a processor” instead.
Claim 15, line 1 recites “a modem”, line 4 also recites “a modem”. It is not clear if the two modems are the same or different. Based on the original specification and drawing, examiner will assume line 4 means “the modem” instead.
Claims 16-18 depends on claim 15.

Claim 16 recites “…the router USB port voltage and deactivating the modem into the low power sleep mode.”. There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will the limitation is “…a router USB port voltage of the USB port voltage and deactivating the modem into the low power sleep mode.”

Claim Objections
Claims 1, 2, 8 and 15 are objected to because of the following informalities:  
Claims 1, 8 and 15 recite “a vehicle device USB port voltage”, which should have be “a universal serial bus (USB) port voltage of a vehicle device” instead in order to prevent confusion. Also, first instance of an abbreviation should be spelled out first in claim 1.  
Claim 2 introduced abbreviation that should be spelled out at the first instance in the claims.
Claim 15, line 2 recites “the method comprising; ”, which should have been “the method comprising: ” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al. (US 2009/0231186; hereinafter “Barak”) in view of Suman et al. (US 6,028,537; hereinafter “Suman”).
	Regarding claim 1, Barak teaches an antenna assembly for a vehicle, the antenna assembly (Figs. 1-4) comprising: a base (60, Figs. 1-2, 4) comprising an interior surface (interior of 60), a sidewall (sidewall of 60) and a plurality of heat dissipation elements (heat sink with fins shown on 60 as shown in Fig. 2) outward from the sidewall; a modem (100, Figs. 3-4) disposed within the base; an antenna board (22, 24, Figs. 1-4) disposed within the base and comprising a plurality of antenna elements (28, Figs. 1-4); a housing (64 and/or 44, Figs. 1, 2) for covering the base (covering portions of the base).
Barak does not teach a sleep sense command configured to activate the antenna assembly from a low power sleep mode when an ignition input of the vehicle is received by the antenna assembly or when a USB port voltage of a vehicle device is received by the antenna assembly. However, Suman teaches a sleep sense command (power from ignition turned on) configured to activate an antenna assembly (22) from a low power sleep mode when an ignition input of a vehicle is received by the antenna assembly (col. 57, ln. 59-col. 58, ln. 10: “…transceiver wake-up system… antenna 22… a sleep mode is entered when microprocessor 26 determines that the vehicle ignition has been turned off…”; note sleep mode is the same as low power sleep mode…; see Fig. 3; also note that based on the specification, it is implied that when ignition is on the antenna assembly is not in low power sleep mode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sleep sense command configured to activate the antenna assembly from a low power sleep mode when an ignition input of the vehicle is received by the antenna assembly or when a USB port voltage of a vehicle device is received by the antenna assembly in Barak, as taught by Suman, in order to conserve energy when the ignition is off, and wake-up the antenna assembly when the ignition is on.
Regarding claim 2, Barak in view of Suman teaches the antenna assembly according to claim 1, and Barak further teaches wherein the plurality of antenna elements comprises at least one GPS/GNSS antenna element (36, Figs. 3-4).
Barak does not teach at least one LTE antenna element and at least one WiFi antenna element. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one LTE antenna element and at least one WiFi antenna element in Barak in view of Suman, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case,  adding additional established antenna elements provide better wireless compatibility with modern electronics, and this does not provide any unexpected results to one of ordinary skill in the art.
Regarding claim 5, Barak in view of Suman teaches the antenna assembly according to claim 1, and Barak further teaches wherein the plurality of heat dissipation elements comprises a plurality of stepped surfaces (see different height on 60 in Fig. 2, which looks like steps) extending outward from the sidewall.
Regarding claim 7 as best understood, Barak in view of Suman teaches the antenna assembly according to claim 1, and Suman further teaches wherein the sleep sense command is synchronized with a power mode of the vehicle device (same as power from ignition turned on as established in above claim 1 by Suman).
Regarding claim 8, Barak teaches a wireless communication assembly for a vehicle (Figs. 1-4), the wireless communication assembly comprising: a base (60, Figs. 1-2, 4) comprising an interior surface (interior of 60), a sidewall (sidewall of 60) and a plurality of heat dissipation elements (heat sink with fins shown on 60 as shown in Fig. 2) outward from the sidewall; a modem (100, Figs. 3-4) disposed within the base; an antenna assembly (22, 24, Figs. 1-4) disposed within the base and comprising a plurality of antenna elements (28, Figs. 1-4); a housing (64 and/or 44, Figs. 1-2) for covering the base (covering portions of the base).
Barak does not teach a sleep sense command configured to activate the antenna assembly from a low power sleep mode when an ignition input of the vehicle is received by the antenna assembly or when a USB port voltage of a vehicle device is received by the antenna assembly. However, Suman teaches a sleep sense command (power from ignition turned on) configured to activate an antenna assembly (22) from a low power sleep mode when an ignition input of a vehicle is received by the antenna assembly (col. 57, ln. 59-col. 58, ln. 10: “…transceiver wake-up system… antenna 22… a sleep mode is entered when microprocessor 26 determines that the vehicle ignition has been turned off…”; note sleep mode is the same as low power sleep mode…; see Fig. 3; also note that based on the specification, it is implied that when ignition is on the antenna assembly is not in low power sleep mode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sleep sense command configured to activate the antenna assembly from a low power sleep mode when an ignition input of the vehicle is received by the antenna assembly or when a USB port voltage of a vehicle device is received by the antenna assembly in Barak, as taught by Suman, in order to conserve energy when the ignition is off, and wake-up the antenna assembly when the ignition is on.
Regarding claim 9, Barak in view of Suman teaches the wireless communication assembly according to claim 8, and Barak further teaches wherein the plurality of antenna elements comprises at least one GPS/GNSS antenna element (36, Figs. 3-4).
Barak does not teach at least one LTE antenna element and at least one WiFi antenna element. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one LTE antenna element and at least one WiFi antenna element in Barak in view of Suman, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case,  adding additional established antenna elements provide better wireless compatibility with modern electronics, and this does not provide any unexpected results to one of ordinary skill in the art.
Regarding claim 12, Barak in view of Suman teaches the wireless communication assembly according to claim 8, and Barak further teaches wherein the plurality of heat dissipation elements comprises a plurality of stepped surfaces (see different height on 60 in Fig. 2, which looks like steps) extending outward from the sidewall.
Regarding claim 14 as best understood, Barak in view of Suman teaches the wireless communication assembly according to claim 8, and Suman further teaches wherein the sleep sense command is synchronized with a power mode of the vehicle device (same as power from ignition turned on as established in above claim 8 by Suman).
Regarding claim 15 as best understood, Barak teaches a method for activating and deactivating a modem (100, Figs. 3-4) for an antenna assembly for a vehicle (Figs. 1-4). 
Barak does not explicitly teach receiving an activation signal at a processor from an ignition input of the vehicle or a vehicle device USB port voltage when the modem of the antenna assembly is in a low power sleep mode; and activating the modem from the low power sleep mode. However, Suman teaches an activation signal (same as wake-up) at a processor (26, Fig. 3) from an ignition input of the vehicle when an antenna assembly (22, Fig.3) is in a low power sleep mode; and activating the antenna assembly from the low power sleep mode (col. 57, ln. 59-col. 58, ln. 10: “…transceiver wake-up system… antenna 22… a sleep mode is entered when microprocessor 26 determines that the vehicle ignition has been turned off…”; note sleep mode is the same as low power sleep mode…; see Fig. 3; also note that based on the specification, it is implied that when ignition is on the antenna assembly is not in low power sleep mode). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receiving an activation signal at a processor from an ignition input of the vehicle or a vehicle device USB port voltage when the modem of the antenna assembly is in a low power sleep mode; and activating the modem (note that modem is part of antenna assembly in Barak) from the low power sleep mode in Barak, as taught by Suman, in order to conserve energy when the ignition is off, and wake-up the antenna assembly when the ignition is on.
Regarding claim 17, Barak in view of Suman teaches the method according to claim 15, and Barak further teaches wherein the antenna assembly comprises a base (60, Figs. 1-2, 4) comprising an interior surface (interior of 60), a sidewall (sidewall of 60) and a plurality of heat dissipation elements (heat sink with fins shown on 60 as shown in Fig. 2) outward from the sidewall, the modem (100, Figs. 3-4) disposed within the base, an antenna board (22, 24, Figs. 1-4) disposed within the base and comprising a plurality of antenna elements (28, Figs. 1-4); and a housing (64 and/or 44, Figs. 1, 2) for covering the base (covering portions of the base).
	Regarding claim 18, Barak in view of Suman teaches the method according to claim 17, and Barak further teaches wherein the plurality of antenna elements comprises at least one GPS/GNSS antenna element (36, Figs. 3-4).
Barak does not teach at least one LTE antenna element and at least one WiFi antenna element. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one LTE antenna element and at least one WiFi antenna element in Barak in view of Suman, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case,  adding additional established antenna elements provide better wireless compatibility with modern electronics, and this does not provide any unexpected results to one of ordinary skill in the art.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Suman, and further in view of Sigal et al. (US 9,754,431; hereinafter “Sigal”)
	Regarding claim 4, Barak in view of Suman teaches the antenna assembly according to claim 1. Barak does not teach a communication cable connected to the modem at one end and extending to and connected to the vehicle device at another end. However, Sigal teaches a communication cable (see line between 63 and 3 in Fig. 1) connected a modem (63, Fig. 1) at one end and extending to and connected to a vehicle device (3, Fig. 1) at another end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a communication cable connected to the modem at one end and extending to and connected to the vehicle device at another end in Barak in view of Suman, as taught by Sigal, in order to communicate directly to the vehicle device.
	Regarding claim 11, Barak in view of Suman teaches the wireless communication assembly according to claim 8. Barak does not teach a communication cable connected to the modem at one end and extending to and connected to the vehicle device at another end. However, Sigal teaches a communication cable (see line between 63 and 3 in Fig. 1) connected a modem (63, Fig. 1) at one end and extending to and connected to a vehicle device (3, Fig. 1) at another end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a communication cable connected to the modem at one end and extending to and connected to the vehicle device at another end in Barak in view of Suman, as taught by Sigal, in order to communicate directly to the vehicle device.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barak in view of Suman, and further in view of Kaneko (US 9,225,055)
	Regarding claim 6, Barak in view of Suman teaches the antenna assembly according to claim 1. Barak does not teach a thermal insulation pad attached to a bottom surface of the base. However, Kaneko teaches a thermal insulation pad (same as 20, Fig. 5) attached to a bottom surface of a base (same as bottom of 21, Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thermal insulation pad attached to a bottom surface of the base in Barak in view of Suman, as taught by Kaneko, in order to prevent heat from outside environment, i.e. hood of a vehicle, from thermally contacting components inside the antenna assembly.
	Regarding claim 13, Barak in view of Suman teaches the wireless communication assembly according to claim 8. Barak does not teach a thermal insulation pad attached to a bottom surface of the base. However, Kaneko teaches a thermal insulation pad (same as 20, Fig. 5) attached to a bottom surface of a base (same as bottom of 21, Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thermal insulation pad attached to a bottom surface of the base in Barak in view of Suman, as taught by Kaneko, in order to prevent heat from outside environment, i.e. hood of a vehicle, from thermally contacting components inside the antenna assembly.

Allowable Subject Matter
Claims 3, 10 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841